Citation Nr: 1215669	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.  He also served in the National Guard from June 1983 to June 1984.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an April 2003 rating decision.

The Board remanded the case to the RO in February 2009 for additional development of the record.

In an August 2010 decision, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which in a May 2011 Order granted the parties' Joint Motion, vacating the August 2010 decision and remanding the case for compliance with the terms of the Joint Motion.

In November 2011, the Board remanded the case to the RO for further development, specifically a VA examination.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of a hearing loss until many years after service. 

2.  The currently demonstrated hearing loss is not shown to be due to an ear infection or noise exposure or another event or incident of the Veteran's period of active service.

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a hearing loss involving either ear beginning in service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing disability is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in October 2002 and August 2003, as well as an October 2006 DRO conference, several Board remands, and a May 2011 Court order, the Veteran was provided with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was afforded numerous VA examinations during the course of this appeal, including VA examinations in March 2003, February 2007, October 2010, and December 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) . 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385 . 

The record before the Board contains service treatment records and post-service medical records.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

The service treatment records referable to the Veteran's period of active service are not available for review.   

A service examination report referable to his enlistment in the National Guard in June 1983 showed that his ears and eardrums were normal.  The hearing testing at that time noted findings of 15 db's or less in each ear for the frequencies tested.  Significantly, he also denied having or ever having ear, nose or throat trouble, hearing loss, or chronic or frequent colds. 

The medical records from a period of hospitalization in March 1986 showed that the Veteran was treated for a sore throat of three days duration.  On examination, the left tympanic membrane was noted to be injected.  The impression was that of severe pharyngitis. 

The Veteran filed his initial application for compensation in March 1993 when he reported having a hearing problem or loss in the "left ear" in July 1980 when he was treated in Germany. 

A March 2003 VA audiological examination concluded that the test results were not adequate for rating purposes.  The Veteran reported having a hearing loss in the right ear, but had difficulty completing the test.  The VA examiner recommended medical follow-up for possible middle-ear disease. 

When seen on an outpatient basis by VA in March 2003, the Veteran was noted to have had a conductive hearing loss in the right ear.  He reported at that time having had decreased hearing in the right ear since 1978 when he had an infection and the ear was "suctioned."  He reported having no problems until the 1980's when he had complaints of intermittent 'clogging' in the right ear. 

In August 2003, the Veteran seen by VA on an outpatient basis when he complained of having right ear stuffiness and nasal congestion and decreased hearing in the right ear. The right tympanic membrane was noted to be retracted. 

A February 2007 VA examination noted that the Veteran did exhibit left ear hearing test findings reflective of a hearing loss disability for VA compensation purposes. The examiner added that the findings demonstrated a mild loss at 2000 Hertz in the right ear, but other tests showed normal hearing. 

The Veteran underwent another VA examination in October 2010.  At that time, he reported having a "plugged up sensation" in the right ear.  He also reported having trouble understanding speech and being exposed to noise due to a typewriter, radio transmission, trucks and generators in service.  

The Veteran reported occasionally wearing hearing protection in service.  He worked as a bus driver after service and played basketball recreationally.

Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
40
LEFT
20
30
30
35
40

His speech audiometry revealed speech recognition ability of 96  percent in the right ear and of 96 in the left ear.  Description of speech recognition performance was excellent in both ears.  

The right ear was found to have normal hearing from 250-1000 Hz sloping to mild to moderately severe hearing loss from 2000-8000 Hz.  The Veteran's left ear was found to have normal hearing from 250-500 Hz, sloping to mild to moderately -severe sensorineural hearing loss from 1000 to 8000 Hz.  The Veteran was diagnosed with mild to moderately severe sensorineural hearing loss.

The Veteran underwent another VA examination in December 2011.  At that time, he noted having exposure to teletypewriter, radio equipment and truck noise during service.  Subsequent to service, he had performed employment as a bus driver and had enjoyed hunting.  He reported having a longstanding right ear fullness with ear infections in the service.  No infections were reported since, although he had some issues with fullness.  

On testing, the left ear speech recognition score was 100 percent, and his right ear speech recognition score was 96 percent.  The examiner noted that the pure tone test thresholds performed that day were unreliable relative to speech reception thresholds obtained in the right ear at 26 dB and at 24dB in the left ear.  Pure tone Stenger testing was positive at 500, 1000, 2000, and 4000 Hz.  

The Veteran's word recognition ability in quiet was excellent, bilaterally, at his comfort level yielding 96 percent in the right ear at 80 dB, and 100 percent in the left ear at 75 dB.  

The examiner noted that the speech reception thresholds and word recognition results were consistent with previous results obtained in October 2010.  Tympanometry revealed normal ear canal volume, pressure, and compliance in the left ear and normal ear canal volume and compliance with negative pressure in the right ear.  Pure tone thresholds were unreliable and inconsistent with speech testing results.

After reviewing the Veteran's claims file and his reported history, the examiner expressed the opinion that the current hearing loss was not caused by or the result of events in service and that a review of the claims file revealed normal hearing, bilaterally, at military exit and the Veteran's report of medical history on entry into the National Guard in 1983 showed no complaints of hearing loss.

The Veteran is shown currently to have hearing loss in each ear and asserts that this hearing loss is due to ear infections and/or noise exposure in connection with his duties in active service.   

However, as noted, the June 1983 service examination report for the Veteran's entry into the National Guard prepared shortly after his period of active service showed that he had no hearing disability.  At that time, moreover, the Veteran denied having or having had any hearing loss or ear disorder.  

On review, there is no showing of a complaint or finding of a hearing loss in the record until March 1993, about 12 years after the Veteran's separation from active service.  

It is pertinent to note that the Veteran reported having a hearing problems involving the left ear during service in connection with this initial claim.  Later, he reported only having right ear problems during service.    

The VA medical opinion rendered in connection with the recent examination also determined that the current hearing disability was not caused by or the result of an event or incident of his period of active service.  

Finally, the Veteran's current lay assertions alone are not sufficient for the purpose of linking the onset of his hearing problems to service because they are inconsistent with earlier information provided by him in connection with the service examination performed in 1983.  To the extent that he denied having hearing or ear problems at that time shortly after service, his subsequent statements are not found to be credible.       

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hearing loss.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a bilateral hearing loss is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


